Citation Nr: 1429657	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Evelyn Beacham, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of that hearing is associated with the Veteran's claims file.  At this hearing, the Veteran's representative argued that following the March 2008 rating decision, the Veteran submitted a statement in October 2008, which the RO determined to be a new claim for TDIU.  The Veteran's representative argued that such statement constituted a notice of disagreement with the March 2008 decision, as it indicated that he did not agree with the RO's determination and was filed within a year of the rating decision.  The Board accepts the October 2008 statement as a notice of disagreement, and, therefore, the March 2008 rating decision is on appeal in this case.  

During the April 2013 hearing, the Veteran raised the issues of entitlement to service connection for sleep apnea and COPD, to include as secondary to his service-connected heart disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, these issues are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that, with the exception of the April 2013 Hearing Transcript, the remainder of the documents in the Virtual VA file are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDING OF FACT

The evidence shows that the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected heart disability, to include symptoms such as shortness of breath, dizziness, and fatigue.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.341, 4.16(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is unable to work due to his service-connected heart condition and has been unable to do so since his September 2004 open heart surgery.  He reports symptoms of shortness of breath, heart palpitations, chest pain, and fatigue.  The Board finds that the preponderance of the evidence favors the Veteran's position, and hence TDIU is warranted. 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340; 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Frisicia v. Brown, 7 Vet. App. 294 (1995); citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether a Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Court has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran's current service-connected disability is his heart condition, rated as 60 percent disabling from November 1, 2004.  This rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

The Board finds that the evidence supports granting entitlement to a TDIU.  The Veteran last worked in August 2004 as a furniture upholsterer.  According to a December 2007 statement from his former employer, the Veteran stopped working due to his inability to do the work, which was described as strenuous.  The Veteran's employer also noted that the Veteran had missed seven months of work in the preceding year due to his disability, specifically, his open-heart surgery.  The Veteran testified at the April 2013 hearing that he has a high school education and received no further training beyond high school.  

A December 2007 VA examiner noted the Veteran's daily shortness of breath with any activity.  The Veteran reported he could walk his dog two blocks at a slow pace and then experienced shortness of breath.  He further reported episodes of dizziness, which required him to sit or lie down for five to ten minutes before the dizziness passed.  He noted that these episodes occurred about three or four time a week.  He noted occasional heart racing and heart flutters.  He reported doing a little housework and some yardwork but was limited due to his cardiac symptoms.  The examiner concluded that his heart disease would not preclude sedentary employment but did cause functional impairment in physical employment due to shortness of breath.  

A January 2009 VA examination reported the Veteran was on home oxygen therapy.  The Veteran reported doing chores around his house but not working since his 2004 heart surgery.  He continued to report dizziness three or four times a week and occasional heart flutters.  The examiner concluded that the Veteran should be able to do sedentary employment.  He further noted that the Veteran's functional impairment would prevent anything other than sedentary to light duty employment.  

A July 2008 letter from the Veteran's private doctor noted the Veteran needed oxygen on a daily basis due to shortness of breath and fatigue.  An October 2007 VA treatment note reported that the Veteran's shortness of breath was likely cardiac in origin, and a July 2011 note reported that the Veteran had baseline dyspnea, which seemed to be the reason for his oxygen use.  

In his October 2008 notice of disagreement, the Veteran reported receiving Social Security Administration (SSA) disability benefits because he was totally disabled.  In the November 2011 substantive appeal (VA Form 9), the Veteran's representative included the results of an SSA vocational expert, who found that the Veteran's past work was categorized as light, medium or heavy.  The vocational expert concluded that he would not be able to meet the demands of this past work due to his disability.  The vocational expert concluded that there were no jobs at the sedentary level that the Veteran could perform, given his disability, education level, and work experience.  

At the April 2013 hearing, the Veteran testified that he was no longer able to do housework or yardwork due to shortness of breath, dizziness and heart palpitations.  He noted feeling fatigued all the time and with very little exertion.  He reported needing to sit down for at least thirty minutes to recuperate with any level of activity.  He reported using oxygen all day, every day, which he reported was due to his heart condition.  He noted he could walk about a block and then had to sit down and rest.  He reported being able to sit for about thirty minutes before having to lie down.  He noted taking naps during the day.  When asked if he could do a job where he sat in an office and answered phones all day, the Veteran testified that he would be unable to sit for an extended period of time and would have to lie down after sitting for thirty minutes.  The Veteran also noted he was only able to drive a few blocks, from his home to the local grocery store; otherwise, his wife did the driving.  Thus, the Veteran's representative noted, that the Veteran would be unable to perform even sedentary work.  

Consequently, giving the Veteran the benefit of the doubt and considering the Veteran's credible reports as well as the medical evidence of record, the Board concludes that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected heart condition precludes him from obtaining and maintaining a substantially gainful occupation, and therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


